        Case 1:19-cv-11342-RGS Document 6 Filed 07/02/19 Page 1 of 3



                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

                    CIVIL ACTION NO. 19-11342-RGS

                             OMAR KHALED

                                     v.

                         YOLANDA SMITH, et al.

                                  ORDER

                                July 2, 2019

STEARNS, D.J.

     Pro se Petitioner Omar Khaled is a citizen of Iraq currently detained at

the Suffolk County House of Correction. He originally challenged the legality

of his detention by filing a habeas action under 28 U.S.C. § 2241 pursuant to

Zadvydas v. Davis, 533 U.S. 678 (2001). See Khaled v. McDonald, C.A. No.

19-10993-RGS (pending). On May 17, 2019, the Government moved to

dismiss the petition and stated in a supporting memorandum that there is a

reasonable likelihood that Petitioner’s removal to Iraq is imminent. Id. at

Docket Nos. 7, 8.

     On June 17, 2019, Petitioner filed the instant petition for writ of habeas

corpus under 28 U.S.C. § 2241 alleging that his continued detention violates

his right to due process, as articulated by the Supreme Court in Zadvydas v.

Davis, 533 U.S. 678 (2001). See Docket No. 1. Petitioner does not state when
        Case 1:19-cv-11342-RGS Document 6 Filed 07/02/19 Page 2 of 3



he was moved from the Suffolk County House of Correction to the Plymouth

County Correctional Facility.

      Under the prior-pending-action doctrine, “the pendency of a prior

action, in a court of competent jurisdiction, between the same parties,

predicated upon the same cause of action and growing out of the same

transaction, and in which identical relief is sought, constitutes good ground

for abatement of the later suit.” O'Reilly v. Curtis Pub. Co., 31 F. Supp. 364,

364-65 (D. Mass. 1940). Generally, a court may stay or dismiss a later-filed

action under the doctrine if two conditions are met: (1) there exists an

identity of issues between the two actions and (2) the controlling issues in

the later-filed action will be determined in the earlier-filed action.      5C

Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure, §

1360, at 89 (3d ed. 2004).

      The instant action and the earlier action are sufficiently analogous to

support the dismissal of the instant action pursuant to the prior pending

action doctrine. Because there is no reason to maintain two parallel actions

on the same issue, dismissal of this action is warranted.

      Accordingly, the petition for writ of habeas corpus under 28 U.S.C.




                                      2
       Case 1:19-cv-11342-RGS Document 6 Filed 07/02/19 Page 3 of 3



§ 2241 is dismissed under the prior pending-action doctrine.

                                  SO ORDERED.

                                   /s/ Richard G. Stearns
                                  UNITED STATES DISTRICT JUDGE




                                     3
